DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 9 February, 2021. The amendments have been entered. Claims 1-17 are pending, wherein claims 9-16 are withdrawn and claim 17 is new.

Drawings
The drawings were received on 2 February, 2021.  These drawings are accepted.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
Applicant amended the abstract, in view of the objections set forth within the Non-Final Rejection mailed on 9 February, 2021 to correct for the length. However, the abstract of the disclosure remains objected to because the Applicant has amended to the abstract to include “The present disclosure provides…” which is implied, as the Abstract should be directed to the claimed invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the condensing temperature of the first overhead vapor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the claim recites a condensing temperature of the first overhead vapor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MAK (US 2009/0221864 A1 – published 3 September, 2009), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011).
As to claim 1, MAK discloses a method for separating hydrocarbons wherein feed liquefied natural gas containing methane, ethane, and a hydrocarbon having 3 or more carbon atoms including at least propane (Table 1 at stream 1)is separated into a liquid fraction enriched in methane(Table 1 at stream 6) and a liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms(Table 1 at stream 8), comprising:
(a) heating(par. 21, lines 9-18) the feed liquefied natural gas(1) in a heat exchanger(52) to partially vaporize the feed liquefied natural gas to obtain a vapor-liquid two-phase stream(3, in view of par. 21, lines 9-18);
(b) supplying the whole (figure 3 at stream 3, in view of par. 21, lines 9-18, is all provided to a first distillation column, 57) of the vapor-liquid two-phase stream to a first distillation column(57) and separating the supplied whole of the vapor-liquid two-phase stream into first overhead vapor enriched in methane(Table 1 at stream 4; par 21, lines 18-21) and first bottom liquid enriched in ethane and the hydrocarbon having 3 or more carbon atoms(Table 1 at stream 5; par. 21, lines 18-21) by the first distillation column;
(c) separating the first bottom liquid into second overhead vapor(61; par. 24, lines 1-10; par. 29, lines 18-22) enriched in ethane and second bottom liquid enriched in the hydrocarbon having 3 or more carbon atoms(Table 1 at stream 8; par. 29, lines 18-22) by a second distillation column;
(d) cooling the second overhead vapor to condense the whole or part of the second overhead vapor to obtain condensed liquid (par. 22, lines 5-9; par. 24, lines 1-5);
(e) dividing the condensed liquid into two or more streams(figure 3 at streams 7 and 20, in view of par. 24, lines 1-10), and obtaining a stream of the first overhead vapor (figure 3 at stream 4);
(f) totally condensing the stream of the first overhead vapor obtained from step (e)(par. 21, lines 9-16; par. 25, lines 10-11; par. 26, lines 1-10) by exchanging heat with the feed liquefied natural gas(1) in the heat exchanger(52), to obtain a liquid stream(6, in view of par. 21, lines 9-16, par. 25,lines 10-11, and par. 26,lines 1-10);
(g) discharging the whole of the liquid stream obtained from step (f), as the liquid fraction enriched in methane(figure 3 at stream 6 which is all discharged as shown);
(h) supplying another of the two or more streams(20) obtained by dividing the condensed liquid in step (e) to the second distillation column as reflux liquid (par. 24, lines 5-6); and
(i) discharging the second bottom liquid(Table 1 at stream 8) as the liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms (par. 24, lines 7-10; figure 3; Table 1 at stream 8).
However, MAK does not disclose, teach, or suggest: (1) a liquid fraction of the separated feed liquid natural gas is enriched both in methane and ethane so as to further provided in step (g) that the whole or part of the liquid stream obtained in step (f) is discharged as the liquid fraction enriched in methane and ethane, or (2) obtaining a mixed stream of one of the divided streams and the first overhead vapor from step (e) that is later totally condensed in step (f) to obtained a liquid stream.
FISCHER is within the relevant field of endeavor provided a method for separating out various components from a feed stream of liquid natural gas(abstract), particularly that of producing a liquefied fraction enriched in methane and ethane (par. 21, lines 1-14) and a liquid fraction of hydrocarbons having 3 or more carbon atoms (par. 21, lines 1-14). First, FISCHER teaches a feed stream of natural gas(1) is provided wholly to a first column (2) as a two-phase vapor-liquid stream (par. 29, lines 1-3).  The two-phase vapor-liquid stream supplied to the column is then separated into a first overhead vapor (abstract, lines 4-7; par. 29, lines 4-5) and a first bottom liquid enriched in ethane and hydrocarbons having 3 or more carbon atoms (abstract; lines 4-7; par. 30, lines 1-2). The first bottom liquid is then provided into a second column (14), wherein the first bottom liquid is separated into a second overhead vapor enriched in ethane (par. 30, lines 3-6) and a second bottom liquid enriched in hydrocarbons having 3 or more carbon atoms (par. 30, lines 3-6). The second overhead vapor from the second column(14) is cooled in whole or in part (par. 30, lines 6-9) to obtain a condensed liquid in drum (16; par. 30, lines 10-16; par. 31, lines 1-8 ).  The condensed liquid is then separated into two or more streams(18—reflux to second column; 20 – storage of ethane; 19 – recirculation to either first column or first overhead gas mixing; par. 30, lines 11-13 – ethane vapor discharge), wherein one of the divided streams (19) is supplied to obtain a mixed stream (figure 2-- combination of first overhead vapor stream provided to drum 4 and condensed liquid in stream 19 provided to drum 4; par. 31, lines 6-8). The mixed liquid stream obtained is then liquefied (par. 29, lines 9-10) in a heat exchanger (E2) to obtain a liquid stream that is discharged as the liquid fraction enriched in methane and ethane (par. 34, lines 1-4, in view of abstract, lines 7-10 and par. 29, lines 10-12). As noted more than one derived stream is produced from the condensed liquid of the second overhead vapor, wherein another stream of the divided two or more streams is provided as reflux to the second column (18; par. 30, lines 12-14). Lastly, a second bottom liquid of the second column (14) is discharged as a liquid fraction enriched in hydrocarbons containing three or more carbon atoms (abstract, lines 12-14; col.30, lines 3-6 and lines 16-20).  This method is relatively similar to that of MAK, except that FISCHER provides return of an ethane-rich stream from a second column back to mix with a first overhead vapor from the first column, to produce and discharge a liquid fraction enriched in methane and ethane. As shown in MAK (figure 3), the ethane product of the second column, is discharged as an ethane-rich product stream (Table 1 at stream 7) or provided back to the second column as reflux (figure 3 at stream 20; par. 24, lines 5-6). However, FISCHER teaches that providing recirculation of a portion of the liquid ethane-rich stream produced to mix with the first overhead vapor is advantageous. The ethane recirculation, which provides the mixed liquid, allows significantly increased propane recovery at the bottom of the first column (par. 32, lines 1-3), increases the critical pressure of the fluid circulating within the first column to improve the separation process (par. 33, lines 1-4), and enriches the first overhead vapor from the first column with ethane to upgrade the ethane and increase the calorific value of the natural gas (par. 34, lines 1-4).  It would be evident that modifying MAK would provide that there is an increased recovery in the first column (1), so as to produce an increase recovery of at least propane (a C3 hydrocarbon) at the first bottom liquid being discharged from the first column (figure 3 at stream 5), the first overhead vapor is higher in content of light hydrocarbons desired (e.g., methane). More so by improving the overall separation process, by slightly increasing the critical pressure of the first column, less energy is required for the liquefaction process (par. 4, lines 1-5 of FISCHER). For at least these reasons, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MAK, in view of FISCHER, to obtain a mixed liquid of at least one divided stream from a second column’s overhead vapor enriched in ethane back to a first overhead stream enriched in methane of a first column to obtain a liquid fraction enriched in both methane and ethane for these purposes, while further providing a second bottom liquid of a second column enriched in hydrocarbons containing three or more carbon atoms. In doing so, a divided condensed liquid stream, of the two or more streams, from step (e) would be understood to be provided to mix with a first overhead vapor of the first distillation column, at least within the separator (53 of MAK, as FISCHER provides that the recirculation of ethane liquid is provided at least into a separation drum, 4)  thereby producing a methane and ethane enriched mixed stream (par. 34 of FISCHER, wherein the natural gas discharged at the top of column, 2, is enriched with the ethane). Later MAK depicts this mixed stream to be provided to the heat exchanger (52 of MAK) for total condensing of the mixed stream with the feed liquefied natural gas (figure 3 at heat exchanger 53, wherein feed stream 1 exchanges heat with stream, 10) condensing the methane and ethane enriched stream and discharging it as the liquid fraction enriched in methane and ethane.

As to claim 6, MAK, as modified by FISCHER, further discloses the claimed invention. Particularly, MAK further discloses wherein the cooling in step (d) is performed by heat exchange directly between fluid from inside the first distillation column and the second overhead vapor (figure 3 at heat exchanger, 58; par. 22, lines 5-9).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CUELLAR (US 7,216,507 B2 – published 15 May, 2007), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011) and FORD (NPL: Distillation Columns - Internal Reflux Control -Jim Ford (August 2012)).
As to claim 1, CUELLAR discloses a method for separating hydrocarbons wherein feed liquefied natural gas containing methane, ethane, and a hydrocarbon having 3 or more carbon atoms including at least propane (col.1, lines 5-11)is separated into a liquid fraction enriched in methane and ethane (col.1, lines 5-11; col.26, lines 45-59) and a liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms(col.1, lines 5-11; col.26, lines 45-59), comprising (embodiment of figure 10):
(a) heating(col.22, lines 34-43) the feed liquefied natural gas(41) in a heat exchanger(12, 13, 14; col.26, lines 15-26) to partially vaporize the feed liquefied natural gas to obtain a vapor-liquid two-phase stream(41d; col.26, lines 44-47);
(b) supplying the whole (figure 10, in view of col.22, line 44 – col.23, line 6) of the vapor-liquid two-phase stream to a first distillation column(21) and separating the supplied whole of the vapor-liquid two-phase stream into first overhead vapor enriched in methane(col.23, lines 33-44) and first bottom liquid enriched in ethane and the hydrocarbon having 3 or more carbon atoms(col.23, lines1-20) by the first distillation column;
(c) separating the first bottom liquid into second overhead vapor enriched in ethane(50; col.23, lines 11-16, and further, in view of, col.26, lines 45-59)  and second bottom liquid enriched in the hydrocarbon having 3 or more carbon atoms(51; col.23, lines 7-20, and further, in view of, col.26, lines 45-59) by a second distillation column(24);
(d) cooling the second overhead vapor to condense the whole of the second overhead vapor to obtain condensed liquid (col.23, lines 21-24);
(e) obtaining a stream of the first overhead vapor (figure 10 at stream 48);
(f) totally condensing the stream of the first overhead vapor obtained from step (e)(col.23, lines 33-39) by exchanging heat with the feed liquefied natural gas(41) in the heat exchanger(12), to obtain a liquid stream(48b; col.23, line 39);
(g) discharging the whole of the liquid stream obtained from step (f), as the liquid fraction enriched in methane(52a; col.23, lines 39-44); and
(i) discharging the second bottom liquids as the liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms (51; col. 23, lines 13-20).
However, CUELLAR does not disclose, teach, or suggest: (1) dividing the condensed liquid resulting from step (d) into two or more streams and obtaining a mixed stream of one of the divided streams and the first overhead vapor from step (e) that is later totally condensed in step (f) to obtained a liquid stream to be discharged in step (g), or (2) supplying another one of the two or more stream divided from step (e) as a reflux liquid into the second distillation column as required by step (h).
FISCHER is within the relevant field of endeavor provided a method for separating out various components from a feed stream of natural gas(abstract), particularly that of producing a liquefied fraction enriched in methane and ethane (par. 21, lines 1-14) and a liquid fraction of hydrocarbons having 3 or more carbon atoms (par. 21, lines 1-14). First, FISCHER teaches a feed stream of natural gas(1) is provided wholly to a first column (2) as a two-phase vapor-liquid stream (par. 29, lines 1-3).  The two-phase vapor-liquid stream supplied to the column is then separated into a first overhead vapor (abstract, lines 4-7; par. 29, lines 4-5) and a first bottom liquid enriched in ethane and hydrocarbons having 3 or more carbon atoms (abstract; lines 4-7; par. 30, lines 1-2). The first bottom liquid is then provided into a second column (14), wherein the first bottom liquid is separated into a second overhead vapor enriched in ethane (par. 30, lines 3-6) and a second bottom liquid enriched in hydrocarbons having 3 or more carbon atoms (par. 30, lines 3-6). The second overhead vapor from the second column(14) is cooled in whole or in part (par. 30, lines 6-9) to obtain a condensed liquid in a drum (16; par. 30, lines 10-16; par. 31, lines 1-8 ).  The condensed liquid is then separated into two or more streams(18—reflux to second column; 20 – storage of ethane; 19 – recirculation to either first column or first overhead gas mixing; par. 30, lines 11-13 – ethane vapor discharge), wherein one of the divided streams (19) is supplied to obtain a mixed stream (figure 2-- combination of first overhead vapor stream provided to drum 4 and condensed liquid in stream 19 provided to drum 4; par. 31, lines 6-8). The mixed liquid stream obtained is then liquefied (par. 29, lines 9-10) in a heat exchanger (E2) to obtain a liquid stream that is discharged as the liquid fraction enriched in methane and ethane (par. 34, lines 1-4, in view of abstract, lines 7-10 and par. 29, lines 10-12). As noted more than one derived stream is produced from the condensed liquid of the second overhead vapor, wherein another stream of the divided two or more streams is provided as reflux to the second column (18; par. 30, lines 12-14). Lastly, a second bottom liquid of the second column (14) is discharged as a liquid fraction enriched in hydrocarbons containing three or more carbon atoms (abstract, lines 12-14; col.30, lines 3-6 and lines 16-20).  This method is relatively similar to that of CUELLAR, except that FISCHER provides return of an ethane-rich stream from a second column back to mix with a first overhead vapor from the first column, to produce and discharge the liquid fraction enriched in methane and ethane. As shown in CUELLAR (figure 10), the ethane overhead vapor of the second column, is discharged as an ethane and methane stream (50; col.23, lines 21-32, and further, in view of col.26, lines 45-59), later condensed (col.23, lines 21-24), and provided back to the top of the first column (see figure 10). However, FISCHER teaches that providing recirculation of a portion of the liquefied second overhead stream produced is advantageous when mixed with the first overhead vapor. The ethane recirculation, which provides the mixed liquid, allows significantly increased propane recovery at the bottom of the first column (par. 32, lines 1-3), increases the critical pressure of the fluid circulating within the first column to improve the separation process (par. 33, lines 1-4), and enriches the first overhead vapor from the first column with ethane to upgrade the ethane and increase the calorific value of the natural gas (par. 34, lines 1-4).  It would be evident that modifying CUELLAR would provide that there is an increased recovery in the first column (21), so as to produce an increase recovery of at least propane (a C3 hydrocarbon) at the first bottom liquid being discharged from the first column (49), the first overhead vapor is higher in content of light hydrocarbons desired (e.g., methane). More so by improving the overall separation process, by slightly increasing the critical pressure of the first column, less energy is required for the liquefaction process (par. 4, lines 1-5 of FISCHER). For at least these reasons, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CUELLAR, in view of FISCHER, to obtain a mixed liquid of at least one divided stream from a second column’s overhead vapor enriched in ethane back to a first overhead stream enriched in methane of a first column to obtain a liquid fraction enriched in both methane and ethane for these purposes, while further providing a second bottom liquid of a second column enriched in hydrocarbons containing three or more carbon atoms. In doing so, a divided condensed liquid stream, of the two or more streams, from step (e) would be understood to be provided to mix with a first overhead vapor of the first distillation column, thereby producing a methane and ethane enriched mixed stream (par. 34 of FISCHER, wherein the natural gas discharged at the top of column, 2, is enriched with the ethane). 
Secondly, FISCHER, as discussed above, teaches that the second overhead vapor from the second column is divided into two or more streams, wherein one stream is mixed with the first overhead vapor of the first column (previously noted) and another stream is provided back to the second column as a reflux liquid (18; par. 30, lines 12-14). Particularly,  FISCHER teaches total or partial condensing of the second overhead vapor (par. 30, lines 1-12), for liquefied second overhead vapor is pumped through a reflux line (18) to the top of the second distillation column.  This is a well-known concept within the field of endeavor of separation of hydrocarbons by using distillation columns. The purpose being that the reflux is provided at the top of the column to be a down-flowing liquid. This down-flowing liquid contacts with up-flowing vapor to achieve equilibrium of heat and mass transfer, thereby purifying the top product exiting the top of the column (see NPL: Distillation Columns - Internal Reflux Control -Jim Ford (August 2012) at pg. 2, par. 1). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CUELLAR further with the teachings of FISCHER and FORD to incorporate another stream of the divided streams, resulting as the condensed liquid from the second overhead vapor, as a reflux liquid to the second column to at least provide purification of the top product exiting the second distillation column.

As to claim 2, CUELLAR, as modified by FISCHER and FORD, further discloses the claimed invention. Particularly, CUELLAR discloses wherein the second overhead vapor is subcooled in step (d) (col.25, lines 42-47)

As to claim 3, CUELLAR, as modified by FISCHER and FORD, further discloses the claimed invention. Particularly, CUELLAR discloses wherein a part of the liquid stream obtained from step (f) (52, wherein modified by FISCHER in the rejection of claim 1) is discharged as the liquid fraction enriched in methane and ethane in step (g); and wherein the method comprises:
(j) supplying a remainder of the liquid stream(53) obtained from step (f) to the first distillation column as reflux liquid (col.23, lines 39-52).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CUELLAR (US 7,216,507 B2 – published 15 May, 2007), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011) and REDDICK (WO 03/085340 A2 – published in English on 16 October, 2003).
As to claim 4, CUELLAR, as modified by FISCHER, further discloses the claimed invention. Particularly, CUELLAR discloses (k) performing vapor-liquid separation of the vapor-liquid two-phase stream obtained from step (a) (col.22, line 44-col.23, line 6), supplying a liquid phase obtained from the vapor-liquid separation to the first distillation column in step (b) (col.22, line 44-col.23, line 6).
However, CUELLAR, as modified by FISCHER, does not further disclose, teach, or suggest, wherein mixing a vapor phase obtained from the vapor-liquid separation into the first overhead vapor, but rather CUELLAR discloses providing the separated vapor to the first column (figure 10 at stream 46 into column 21).
REDDICK is within the field of endeavor provided a method for separating hydrocarbons (pg. 1, lines 10-13) wherein feed liquefied natural gas (1; pg.7, line 15) is heated in a heat exchanger (pg. 5, line 24-pg.6, line 1). After heat exchange, the liquefied natural gas is partially vaporized (7; pg. 6, lines 1-2), and fed into a separator (20), wherein cold separation takes place (pg. 7, lines 5-6). In this separator, a methane-rich stream(23) is produced at a top and a liquid product(21) containing hydrocarbons heavier than methane are produced at the bottom (pg. 7, lines 8-12). The methane-rich vapor stream (23) is joined with another methane-rich vapor stream from a subsequent separation process (12; pg. 7, lines 10-12), which is later cooled and discharged as the methane, and possibly ethane, enriched liquid product (pg. 6, lines 19-21 and pg. 6, line 23- pg. 7, line 2). REDDICK notes that various simple hydrocarbon separation and recovery processes are known, but often these require turbo-expansion type cryogenic NGL recovery processes, such that large pressure drops across a turbo-expander or Joule-Thomson (J.T.) valve are needed to generate the necessary cryogenic temperatures (pg. 2, lines 5-9). However, REDDICK provides s simplified version which reduces the capital investment to construct a separation system by 30-50% compared to those processes requiring turbo-expanders or J.T. valves, such as that of CUELLAR which utilizes a turbo-expander to condense a resulting separated vapor later used to aid in separation within a first column (21). As CUELLAR is clearly directed to reduction of cost (col.24, lines 35-39), one having ordinary skill within the art would understand that other concepts that further reduce costs in the construction or necessary power requirements, would look to various separation methods, such as that of REDDICK. By providing a portion of the feed liquefied natural gas as a reflux liquid to the first column (stream 4 directed to 22), it is not required that the vapor separated from the two-phase vapor-liquid stream, resulting from heating the feed liquefied natural gas, needs to be provided to the first column to aid in separation of the methane from hydrocarbons having more carbon atoms than methane. In fact, this allows a methane-rich stream to be produced prior to the first column to be recovered without the need to supply the desired product to a subsequent column for aiding in the removal of higher carbon content hydrocarbons. In addition, using a portion of the feed liquefied natural gas as a reflux to separate the hydrocarbons into a desired top product and bottom liquid product is advantageous because of the temperature of the provided liquefied natural gas (pg. 7, line 19) compared to the temperature of the cooled vapor separated within the invention of CUELLAR (figure 10 at stream 46a, which achieves only a temperature of -50°F). One having ordinary skill within the art would understand that the heat transfer to obtain the desired top product and bottom product of the first column of CUELLAR is not as efficient, partly due to the requirement of a turbo-expander to cool the vapor phase of the separator (stream 46 exiting separator 15 of CUELLAR), but also due to the lack of temperature difference between condensed liquids fed to the first column and the feed to be separated into the desired products. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CUELLAR, in view of FISCHER, with the teachings of REDDICK to incorporate the vapor produced in step (a) to be mixed with a first overhead vapor for these reasons. This would result in CUELLAR providing a separated vapor stream (46) from the separator (15) and mixing it with the first overhead vapor, while a portion of the feed liquefied natural gas (41) bypasses the heating process and is directed towards the first column (21), so as to efficiently separate hydrocarbons in a first column without the necessary aid of a turbo-expander or J.T. valve to cool feed streams prior to entry into the first column.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MAK (US 2009/0221864 A1 – published 3 September, 2009), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011) and YOKOHATA (US 8,794,029 B2 – published 5 August, 2014).
As to claim 5, MAK, as modified by FISCHER, does not further disclose, teach, or suggest the heat exchange with the fluid inside the first distillation column or the cooling of step (d) through the use of a heating medium, as required by the claims. Namely, MAK discloses the utilization of direct heat exchange between the fluid within the first column being supplied to a heat exchanger to cool the second overhead vapor of the second column (figure 3 at heat exchanger 58 and discussed in par. 22, lines5-9 and par. 24, lines 1-10).
YOKOHATA, however, is within the field of endeavor provided a method for separating hydrocarbons wherein feed liquefied natural gas containing methane, ethane, and a hydrocarbon having 3 or more carbon atoms including at least propane(col.1, lines 13-16; Table 1) is separated into a liquid fraction enriched in methane(191; col.4, lines34-35) and a liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms(305 or 401; col.4, lines 40-41). YOKOHATA teaches heating(col.5,lines 19-23) the feed liquefied natural gas in a heat exchanger(2) that is supplied, in whole, to a first distillation column(1; col.4, lines 62-64 and col.5, lines 3-5). The supplied fluid is separated within the first distillation column into first overhead vapor enriched in methane(104;col.5, lines 24-26 and col.7, lines 39-41) and first bottom liquid enriched in ethane and the hydrocarbon having 3 or more carbon atoms(201;col.7, lines 41-45). The first bottom liquid is further provided to a second distillation column (11; col.4, lines 64-67 and col.5, lines 3-5), and separated into second overhead vapor(202; col.7, lines 42-45) enriched in ethane and second bottom liquid enriched in the hydrocarbon having 3 or more carbon atoms(301; col.7, lines45-47).  The second overhead vapor produced by the second distillation column is cooled either totally or partially to obtain a condensed liquid (col.7, lines 48-64) via a heating medium (502; col.6, lines 58-67).  The heating medium exchanges heat with the fluid within the first distillation column (151), such that the fluid from within the first distillation column is heated by heat transfer with the heating medium (col.5, lines 40-48).  The heating medium is then pumped to at least a second heat exchanger (12). Within the heat exchanger (12), the cooled heating medium (col.7, lines 14-19) cools the overhead gas (202) provided from the second distillation column, thereby heating the heating medium to be supplied back to the heat exchanger (5) exchanging heat from the fluid within the first distillation column(figure 1). Particularly YOKOHATA teaches that direct heat exchange from a fluid from within the demethanizer, e.g., first distillation column, and the overhead condenser of at least the deethanizer, e.g., second distillation column, is disadvantageous due to impaired easiness and reliability of the operation (col.2, lines 23-26). Fluctuations occur in the feed amount of natural gas, such that fluctuations immediately affect the downstream deethanizer, and disturb the operation of the deethanizer (col.2, lines 27-29). Due to the provided indirect heat exchange between the fluid within the first distillation column and the second overhead vapor produced from the second distillation column, the fluctuations are absorbed by the use of an intermediate heating medium, which prevents fluctuations from affecting the operation of the subsequent distillation columns downstream of the first distillation column (col.8, lines 33-38). More advantageously, breakage of the overhead vapor condenser, e.g., 12 or 22, fluid from the first distillation column is not directly provided to the second distillation column, so as to prevent further damage, such as thermal shock (col.2, lines 30-41), to the downstream distillation columns (col.8, lines 38-42). Lastly, control of the flow rate of the heating medium can be easily provided to prevent super-cooling of the heating medium and further maintained a desired temperature of the overhead vapor, at least from the second distillation column (col.8, lines 42-46).  As it is evident MAK provides direct heat exchange between the fluid of the first distillation column and the second overhead gas from the second distillation column, one having ordinary skill within the art would recognized, based on the disclosure of YOKOHATA, that MAK could be plagued by such disadvantages.  Thus, one having ordinary skill within the art would see that the modifications of YOKOHATA provides advances in methodology to cool the second overhead gas from the second distillation column without impaired reliability of the process or damage to at least the second distillation column.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MAK, in view of FISCHER, further with the teachings of YOKOHATA to incorporate a heating medium which is cooled by heat exchange between the heating medium and a fluid within the first distillation column, and the cooling in step (d) being performed using the cooled heating medium for the above reasons.

As to claim 7, MAK, as modified by FISCHER, does not further disclose, teach, or suggest, wherein the cooling in step (d) is performed using an external refrigerant, as required by the claims. Specifically, MAK discloses the utilization of direct heat exchange between the fluid within the first column being supplied to a heat exchanger to cool the second overhead vapor of the second column (figure 3 at heat exchanger 58 and discussed in par. 22, lines5-9 and par. 24, lines 1-10), such that an external refrigerant is not used or suggested.
YOKOHATA, however, is within the field of endeavor provided a method for separating hydrocarbons wherein feed liquefied natural gas containing methane, ethane, and a hydrocarbon having 3 or more carbon atoms including at least propane(col.1, lines 13-16; Table 1) is separated into a liquid fraction enriched in methane(191; col.4, lines34-35) and a liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms(305 or 401; col.4, lines 40-41). YOKOHATA teaches heating(col.5,lines 19-23) the feed liquefied natural gas in a heat exchanger(2) that is supplied, in whole, to a first distillation column(1; col.4, lines 62-64 and col.5, lines 3-5). The supplied fluid is separated within the first distillation column into first overhead vapor enriched in methane(104;col.5, lines 24-26 and col.7, lines 39-41) and first bottom liquid enriched in ethane and the hydrocarbon having 3 or more carbon atoms(201;col.7, lines 41-45). The first bottom liquid is further provided to a second distillation column (11; col.4, lines 64-67 and col.5, lines 3-5), and separated into second overhead vapor(202; col.7, lines 42-45) enriched in ethane and second bottom liquid enriched in the hydrocarbon having 3 or more carbon atoms(301; col.7, lines45-47).  The second overhead vapor produced by the second distillation column is cooled either totally or partially to obtain a condensed liquid (col.7, lines 48-64) via an external refrigerant (502; col.6, lines 58-67).  The external refrigerant exchanges heat with the fluid within the first distillation column (151), such that the fluid from within the first distillation column is heated by heat transfer with the external refrigerant (col.5, lines 40-48).  The external refrigerant is then pumped to at least a second heat exchanger (12). Within the heat exchanger (12), the cooled external refrigerant (col.7, lines 14-19) cools the overhead gas (202) provided from the second distillation column, thereby heating the external refrigerant to be supplied back to the heat exchanger (5) exchanging heat from the fluid within the first distillation column(figure 1). Particularly YOKOHATA teaches that direct heat exchange from a fluid from within the demethanizer, e.g., first distillation column, and the overhead condenser of at least the deethanizer, e.g., second distillation column, is disadvantageous due to impaired easiness and reliability of the operation (col.2, lines 23-26). Fluctuations occur in the feed amount of natural gas, such that fluctuations immediately affect the downstream deethanizer, and disturb the operation of the deethanizer (col.2, lines 27-29). Due to the provided indirect heat exchange between the fluid within the first distillation column and the second overhead vapor produced from the second distillation column, the fluctuations are absorbed by the use of an intermediate external refrigerant, which prevents fluctuations from affecting the operation of the subsequent distillation columns downstream of the first distillation column (col.8, lines 33-38). More advantageously, breakage of the overhead vapor condenser, e.g., 12 or 22, fluid from the first distillation column is not directly provided to the second distillation column, so as to prevent further damage, such as thermal shock (col.2, lines 30-41), to the downstream distillation columns (col.8, lines 38-42). Lastly, control of the flow rate of the external refrigerant can be easily provided to prevent super-cooling of the external refrigerant and further maintained a desired temperature of the overhead vapor, at least from the second distillation column (col.8, lines 42-46).  As it is evident MAK provides direct heat exchange between the fluid of the first distillation column and the second overhead gas from the second distillation column, one having ordinary skill within the art would recognized, based on the disclosure of YOKOHATA, that MAK could be plagued by such disadvantages.  Thus, one having ordinary skill within the art would see that the modifications of YOKOHATA provides advances in methodology to cool the second overhead gas from the second distillation column without impaired reliability of the process or damage to at least the second distillation column.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MAK, in view of FISCHER, further with the teachings of YOKOHATA to incorporate an external refrigerant which the cooling in step (d) uses for the above reasons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MAK (US 2009/0221864 A1 – published 3 September, 2009), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011) and CUELLAR (US 7,216,507 B2 – published 15 May, 2007).
As to claim 8, MAK, as modified by FISCHER does not further disclose, teach, or suggest, the heating the vapor-liquid two-phase stream obtained from step (a) before step (b) using another heat exchanger which is separate from the heat exchanger used in step (a), as required by the claim.
However, CUELLAR is within the relevant field of endeavor provided a method for separating hydrocarbons within a feed liquefied natural gas (abstract, lines 1-3) containing methane, ethane, and a hydrocarbon having 3 or more carbon atoms including at least propane(col.1, lines 5-10 and 62-67). CUELLAR teaches heating the feed liquefied natural gas (col.13, lines, 8-18) in a heat exchanger (12; col.13, lines 12-14 and 25-43). The stream (43) is provided to a first column (21) and separated into a first overhead vapor enriched in methane (48; col.13, lines 40-43) and a first bottom liquid enriched in ethane and hydrocarbons with 3 or more carbon atoms (49; col.13, lines 40-43). The first overhead vapor stream is supplied to the heat exchanger (12) of which the feed liquefied natural gas is initially heated.  This is similar to the heat exchanger of MAK, of which the feed liquefied natural gas supplied to a heat exchanger (52) to heat the feed liquefied natural exchanger, via at least the supply of a first overhead vapor stream from the first distillation column (par. 21, lines 9-18). However, CUELLER teaches that it is a known technique, in some circumstances, to split heat exchanger service, such as that of heat exchanger (12) of CUELLAR which incorporates heat transfer between the feed liquefied natural gas and the first overhead vapor stream, into multiple exchangers. Specifically, the decision to do so depends on a number of factors including, but not limited to, LNG flow rate, heat exchanger size, and stream temperatures (col.26, lines 20-26). Thereby, one having ordinary skill within the art would understand that under necessary conditions, the process might require more than one heat exchanger to provide heat transfer to heat the feed liquefied natural gas stream.  For instance, the heat exchanger (52) of MAK could be split into two heat exchangers, one heat exchanger which provides heat transfer between the feed liquefied natural gas and the first overhead vapor stream (figure 3 at heat transfer between lines 4 and 2 to produce lines 9 and 3, respectively) and another heat exchanger which provides heat transfer between a vapor phase of natural gas and feed the liquefied natural gas (figure 3 at heat transfer between lines 10 and 2 to produce line 6 and downstream line 2), based on these circumstances related to LNG flow rate, heat exchanger size, and stream temperatures. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MAK, in view of FISCHER, further with the teachings of CUELLAR to incorporate two heat exchangers in thermal communication with the feed liquefied natural gas prior to supplying the vapor-liquid two-phase steam to the first distillation column for the reasons provided.  In doing so, two heat exchangers could be in thermal communication with the feed liquefied natural gas stream, as suggested above, thereby providing a subsequent heat exchanger separate from a first heat exchanger prior to feeding the stream of step (a) to the first distillation column of step (b).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over MAK (US 2009/0221864 A1 – published 3 September, 2009), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011) and OHART (US 2015/0276307 A1 – published 1 October, 2015).
As to claim 17 (as interpreted for examination purposes in the rejection of claim 17 under 35 U.S.C. 112(b)), MAK, as modified by FISCHER, previously taught mixing the first overhead vapor with the one of the divided streams of the condensed liquid in step (e) (see rejection of claim 1 wherein FISCHER teaches a divided condensed liquid is at least partially provided back to join with the first overhead vapor within the drum, 4, which would be similar to the drum, 9, of MAK for the reasons previously provided), such that the recitation of the claim to have wherein the condensing temperature of the first overhead vapor is raised is seen as a result of the mixing occurring between the first overhead vapor with the one of the divided streams of the condensed liquid in step (e). Therefore, it would be understood that MAK, in view of FISCHER, would provide such result, as it provides the mixing of step (e). 
More so, OHART teaches that it is a known concept within the art that the condensation temperature of hydrocarbons may generally increase as the length of the hydrocarbon chain increases, such that longer hydrocarbon chain species may condense at higher temperature than relatively shorter hydrocarbon chain species (par. 4, lines 9-14). This causes a disadvantage for shorter hydrocarbon chain species, as they require much lower temperature to ensure condensation that increase energy consumption and additional cost-prohibitive equipment, such that condensing shorter chain hydrocarbon species is impractical and limits the ability of the produced LNG produce to have varying heating values (par. 4, lines 14-21).  This provides that it would have been evident to those having ordinary skill within the art, prior to the date the invention was effectively filed, to understand that the mixing of the first overhead vapor and one of the divided streams of the condensed liquid in step (e), as taught by the combination of MAK and FISCHER, would provide that the first overhead vapor enriched in methane would be advantageously provided with condensed liquid enriched in ethane, as this would increase the condensation temperature of the first overhead vapor enriched in methane, so as to overcome the issues suggested by OHART in merely trying to condense a first overhead vapor stream only enriched in methane. Therefore, not only does MAK, in view of FISCHER, provide the result by teaching the step (e) required by the claims, but it would have been evident based on the mixing of a higher hydrocarbon chain species, i.e., ethane, to the lower hydrocarbon chain species, i.e., methane, thereby increasing the condensation temperature due to the nature of the hydrocarbons condensing temperature characteristics.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CUELLAR (US 7,216,507 B2 – published 15 May, 2007), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011), FORD (NPL: Distillation Columns - Internal Reflux Control -Jim Ford (August 2012)), and OHART (US 2015/0276307 A1 – published 1 October, 2015).
As to claim 17 (as interpreted for examination purposes in the rejection of claim 17 under 35 U.S.C. 112(b)), CUELLAR, as modified by FISCHER and FORD, previously taught mixing the first overhead vapor with the one of the divided streams of the condensed liquid in step (e) (see rejection of claim 1 wherein FISCHER teaches that the condensed liquid could be provided to be mixed with the first overhead vapor within CUELLAR, which only provided that both the first overhead vapor and the portion of the condensed liquid of the second overhead vapor are separately provided to the first column, for the reasons previously provided), such that the recitation of the claim to have wherein the condensing temperature of the first overhead vapor is raised is seen as a result of the mixing occurring between the first overhead vapor with the one of the divided streams of the condensed liquid in step (e). Therefore, it would be understood that CUELLAR, in view of FISCHER and FORD, would provide such result, as it provides the mixing of step (e). 
More so, OHART teaches that it is a known concept within the art that the condensation temperature of hydrocarbons may generally increase as the length of the hydrocarbon chain increases, such that longer hydrocarbon chain species may condense at higher temperature than relatively shorter hydrocarbon chain species (par. 4, lines 9-14). This causes a disadvantage for shorter hydrocarbon chain species, as they require much lower temperature to ensure condensation that increase energy consumption and additional cost-prohibitive equipment, such that condensing shorter chain hydrocarbon species is impractical and limits the ability of the produced LNG produce to have varying heating values (par. 4, lines 14-21).  This provides that it would have been evident to those having ordinary skill within the art, prior to the date the invention was effectively filed, to understand that the mixing of the first overhead vapor and one of the divided streams of the condensed liquid in step (e), as taught by the combination of CUELLAR, FISCHER, and FORD, would provide that the first overhead vapor enriched in methane would be advantageously provided with condensed liquid enriched in ethane, as this would increase the condensation temperature of the first overhead vapor enriched in methane, so as to overcome the issues suggested by OHART in merely trying to condense a first overhead vapor stream only enriched in methane. Therefore, not only does CUELLAR, in view of FISCHER and FORD, provide the result by teaching the step (e) required by the claims, but it would have been evident based on the mixing of a higher hydrocarbon chain species, i.e., ethane, to the lower hydrocarbon chain species, i.e., methane, thereby increasing the condensation temperature due to the nature of the hydrocarbons condensing temperature characteristics.

Response to Arguments
Applicant's arguments filed 9 February, 2021 with respect to claims 1 and 6 being unpatentable over MAK, in view of FISCHER, have been fully considered but they are not persuasive. 
At pages 9-10, Applicant argues the combination of MAK, in view of FISCHER, in the rejection under 35 U.S.C. 103 of claims 1 and 6. The Applicant alleges, “FISCHER also does not teach or suggest steps (e) to (f) of the presently claimed method. Rather, FISCHER discloses that a portion of the liquid ethane-rich stream for reflux is fed into Drum 4 or reflux line 7, wherein the fed liquid is mixed with the condensed liquid of the overhead vapor of the fractionating column 2. See paragraph 31 of FISCHER. Moreover, Figures 2 and 3 of FISCHER show that mixing of the fed liquid and the condensed liquid is conducted on the downstream side of the condenser 3 for condensing the overhead gas of the fractionating column 2 (see Figures 2 and 3 of FISCHER as described in paragraph 31). Thus, it is clear from paragraph 31 that FISCHER does not mix the first overhead vapor with one of the divided streams of the condensed liquid as recited in step (e) of the present claims”.  However, the Examiner disagrees with Applicant’s assertions when considering the rejection as a whole, pointing to at least paragraph 30, which was also cited by the Examiner, and the combination of MAK, in view of FISCHER, as at least outlined on page 9 of the Non-Final Rejection mailed on 9 November, 2020. First, the Examiner will note for the Applicant within MPEP §2145 – IV, it is stated “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”. As evident from MAK, there is no recirculation of ethane-rich liquid, within line 7, 20, or 21, back to mix with the first overhead vapor discharged from the first column within step (e), such that MAK doesn’t explicitly provide the first overhead vapor to be mixed with the recirculated condensed portion of the second overhead vapor is produced per the requirements of step (e). However, this is taught by FISCHER, in that ethane-rich condensed liquid (produced in line 19 and shown in figure 2 of FISCHER) is recirculated back to a drum (4) which receives a two-phase overhead vapor stream, wherein at least a portion is still an overhead vapor produce from the top of the column (par. 29, lines 4-5 of FISCHER cited at page 7 of the Non-Final Rejection mailed on 9 November, 2020 points to this), and vapor of the overhead vapor exists within the drum, 4, of FISCHER. This is similar to the overhead vapor stream, which is a two-phase fluid, supplied to the separator, 53, of MAK, and in the combination it would be evident that a line of condensed ethane-rich liquid could be provided from either 7, or along 20 or 21 of MAK, to be circulated to this drum, 53, wherein it would mix with the first overhead vapor stream which at least still has a portion remaining as a vapor phase of the first overhead vapor stream(as FISCHER teaches at par. 31,lines 10-12 provide that the fluids mix thereby producing a methane-rich and ethane-rich fluid within drum, 53, of MAK, in view of the teachings of FISCHER). From this, the stream, 6, which is produced of the mixture of the vaporous methane and ethane (par. 32, line 1 – par. 34, line 4 of the teachings of FISCHER provides wherein vapors discharged at the top of the first column are enriched in both methane and ethane, such that the two-phase overhead vapor stream supplied to the drum would be provided vapors enriched in methane and ethane and liquids enriched in methane and ethane), is totally condensed in step (f) as disclosed by MAK with the liquefied natural gas, 1, to obtain the liquid stream 6, wholly discharged in step (g) that is a liquid fraction enriched in both methane an ethane. Particularly, MAK without the recirculation, as taught by FISCHER, would merely provide a liquid fraction enriched in methane only, and it would be necessary to introduce the teachings of FISCHER to provide that the result is a liquid fraction enriched in both methane and ethane. For this, the Examiner is not persuaded to Applicant’s arguments related to the teachings of FISCHER, as FISCHER teaches the mixing of the overhead vapor from the first column with the recirculation of an enriched-ethane stream produced in step (d) and divided in step (e).
At pages 9-10, Applicant alleges to features not presented within claims 1 or 6. In particular, Applicant is reminded MPEP §2145 – VI recites, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”. Claims 1 and 6 do not recite limitations alleged to by the Applicant, and therefore, the Examiner is not persuaded to Applicant’s assertions. However, the Examiner encourages the Applicant, aside from the limitations later presented within claim 17 (discussed below), to provide the pressure characteristic(s) within the lines or columns, if the Applicant views these as a point of difference between the claimed invention and the prior art. 
At page 11, Applicant’s arguments with respect to claim 17 have been fully considered.  As the claim limitation is newly presented, the Examiner provides the rejection set forth within this Final Rejection to address the limitations. As discussed herein, the Examiner believes that the rise in the condensing temperature is a result of the mixing of the fluid streams within step (e), such that as MAK, in view of FISCHER, teaches the mixing, as further described above, it would be evident that the combination would be able to provide the rise in the condensing temperature due to the mixing. Second, OHART further teachings that hydrocarbon chains are known to have an increasing condensation temperature with the increase in the hydrocarbon chain length, such that longer hydrocarbon chain species have a higher condensing temperature than shorter hydrocarbon chain species. In this case, methane is known to be a shorter hydrocarbon chain species than that of ethane, as ethane has an additional carbon atom compared to methane’s one carbon atom. Due to this, it would be evident that the mixing of the two fluids would result in an increase of condensation temperature. The Examiner is, therefore, not persuaded to Applicant’s arguments presented with regards to the newly presented claim limitation in claim 17.

Applicant's arguments filed 9 February, 2021 with respect to claims 1-3 being unpatentable over CUELLAR, in view of FISCHER and FORD, have been fully considered but they are not persuasive. 
At pages 11-12, Applicant argues the combination of CUELLAR, in view of FISCHER and FORD, in the rejection under 35 U.S.C. 103 of claims 1-3. The Applicant alleges, “The Office Action refers to FISCHER for providing the missing teaching of steps (e) to (f) of the presently claimed method. However, as explained above, FISCHER also fails to provide the teaching of steps (e) to (f) of the presently claimed method and cannot provide the missing teachings of CUELLAR”.  Again, the Examiner will note for the Applicant within MPEP §2145 – IV, it is stated “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”. Due to this and the teaching of the prior art cited, the Examiner disagrees with Applicant’s assertions when considering the rejection as a whole. Looking at the disclosure of CUELLAR, CUELLAR allows for a first overhead vapor stream to be taken from the first column, stream 48 exiting from 21, which is totally condensed within the heat exchanger, 12, and stated within col. 23, lines 33-39, wherein the this is later discharged as the LNG product. However, CUELLAR only provides that it is formed of a methane and ethane rich product (col.26, lines 45-59 which provides that C2 could be recovered). However, what CUELLAR doesn’t teach of step (e), which flows into steps (f) and (g), is that a portion of the condensed second overhead vapor stream is divided, such that a portion of the divided stream is supplied to mix with the first overhead vapor stream within step (e). For this, it would then be provided that CUELLAR does not explicitly teach the total condensing of the mixed stream of step (f), even though CUELLAR provides disclosure of at least totally condensing the overhead vapor stream to be mixed in step (e), nor discharging the liquid stream produced within step (f) from the mixed stream, even though CUELLAR provides disclosure of discharging the totally condensed liquid stream produced from only the overhead vapor stream used in step (e). This is where the teachings of FISCHER and FORD provide known methods within the ordinary skill in the art, such that it would be known to those to divide a condensed second overhead vapor stream and provide said portion of the condensed second overhead vapor stream to be mixed with the first overhead vapor stream. Pointing to at least paragraph 30 of FISCHER, which was also cited by the Examiner, and the combination of CUELLAR, in view of FISCHER and FORD, as at least outlined on page 9 of the Non-Final Rejection mailed on 9 November, 2020, the recirculation of the condensed second overhead vapor stream to mix with a first overhead vapor stream is taught by FISCHER and further provided additional justification through FORD. It is taught by FISCHER an ethane-rich condensed liquid (produced in line 19 and shown in figure 2 of FISCHER) is recirculated back to a drum (4) which receives a two-phase overhead vapor stream, wherein at least a portion is still an overhead vapor produce from the top of the column (par. 29, lines 4-5 of FISCHER cited at page 12 of the Non-Final Rejection mailed on 9 November, 2020 points to this), and vapor of the overhead vapor exists within the drum, 4, of FISCHER. This condensed liquid would then mix with the first overhead vapor stream which at least still has a portion remaining as a vapor phase of the first overhead vapor stream(as FISCHER teaches at par. 31,lines 10-12). From this, the stream, 48b, which is produced of the mixture of the vaporous methane and ethane (par. 32, line 1 – par. 34, line 4 of the teachings of FISCHER provides wherein vapors discharged at the top of the first column are enriched in both methane and ethane, such that the two-phase overhead vapor stream supplied to the drum would be provided vapors enriched in methane and ethane and liquids enriched in methane and ethane, and the disclosure of CUELLAR which provides ethane and methane rich liquid fraction can be produced), is totally condensed in step (f) as disclosed by CUELLAR with the liquefied natural gas, 41a, to obtain the liquid stream, 52, discharged in step (g) that is a liquid fraction enriched in both methane an ethane. Particularly, CUELLAR without the recirculation, as taught by FISCHER and further motivated through the disclosure of FORD, would merely provide a liquid fraction enriched in methane and ethane without mixing of a condensed second overhead vapor with the first overhead vapor, and it would be necessary to introduce the teachings of FISCHER to provide this mixing within step (e), so as to provide the claimed mixed stream/liquid stream in step (f) and step (g). For this, the Examiner is not persuaded to Applicant’s arguments related to the teachings of FISCHER and FORD, as FISCHER teaches the mixing of the overhead vapor from the first column with the recirculation of an enriched-ethane stream produced in step (d) and divided in step (e), such that the combination of CUELLAR, FISCHER, and FORD renders the claimed invention unpatentable.
At page 12, Applicant alleges to features not presented within claims 1-3. In particular, Applicant is reminded MPEP §2145 – VI recites, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”. Claims 1-3 do not recite limitations alleged to by the Applicant, and therefore, the Examiner is not persuaded to Applicant’s assertions. However, the Examiner encourages the Applicant to provide the pressure characteristic(s) within the lines or columns, if the Applicant views these as a point of difference between the claimed invention and the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SAPPER (US 2015/0267137 A1) teaches a two column system which includes recirculation of as second overhead stream which is condensed to a first column overhead stream.
CURRENCE (US 2012/0000245 A1) teaches a two column system which includes recirculation of as second overhead stream which is condensed to a first column overhead stream.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/6/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763